Citation Nr: 1443493	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-27 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to January 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In a January 2008 rating decision, the RO in St. Petersburg, Florida, denied service connection for osteoarthritis of the knees and bilateral hearing loss.  As explained below, this decision became final only with regard to the issue of bilateral hearing loss.  Then, in a July 2010 rating decision, the RO in Philadelphia, Pennsylvania, denied an application to reopen the previously denied claims on the basis that new and material evidence had not been received.  Original jurisdiction over the claims was subsequently transferred to the RO in Montgomery, Alabama.  Both the paper claims file and paperless claims file have been reviewed.

The Veteran's initial service connection claim for a bilateral knee disability was denied based on a finding that there was no evidence that a current bilateral knee disability was related to an in-service injury.  The Veteran filed a timely notice of disagreement regarding this issue, and the RO issued a statement of the case in September 2009.  Thereafter, in October 2009, the Veteran submitted new medical evidence, consisting of private treatment records from July and August 2008.  These records showed varying diagnoses of a bilateral knee disability, including patellofemoral pain syndrome, and noted the Veteran's reports of knee symptoms that began in service and have continued since that time.

This new evidence was received during the appeal period, or within sixty days after the September 2009 statement of the case.  See 38 C.F.R. § 20.302(b) (2013).  It was neither cumulative nor redundant of the prior evidence, and bore directly on the issue of whether the Veteran has a current knee disability that is related to service.  Therefore, the evidence was new and material, and the January 2008 rating decision did not become final.  See 38 C.F.R. § 3.156(a)-(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (2011).  As such, the Veteran's August 2007 claim for a bilateral knee disability remained pending.  The knee disability was not addressed again by the RO until after the Veteran applied to reopen his previously denied claim in May 2010.  The issue on appeal is thus an original claim for service connection.

The RO characterized the Veteran's claim for a bilateral knee disability as a claim for osteoarthritis of the knees.  However, the evidence reflects various knee diagnoses during the appeal period, including patellofemoral pain syndrome.  As such, this issue has been recharacterized to contemplate all currently diagnosed bilateral knee disabilities.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The Veteran requested a Board hearing in his September 2012 substantive appeal.  After requesting that one hearing to be rescheduled, the Veteran failed to appear for a hearing scheduled for February 2014.  In April 2014, the Board, taking note of the Veteran's relocation, remanded to afford him another opportunity to have a hearing.  The RO notified the Veteran at his last known address that it had scheduled a videoconference hearing for June 2014.  The record shows that the Veteran did not report to this hearing.  As such, no further hearing action is required.  See 38 C.F.R. §§ 20.700, 20.704(d).

In April 2013, VA received a letter from the Veteran's appointed attorney indicating that he was withdrawing as counsel.  This withdrawal was received prior to the initial certification of this appeal to the Board.  Although a conflicting statement was received with the same date and in the same envelope, the attorney notified the Veteran of his withdrawal at that time.  The Veteran has been submitting arguments and requests on his own behalf since that time, and there have been no further arguments from the attorney.  Accordingly, it is concluded that the Veteran does not currently have representation.  See 38 C.F.R. § 20.608(a).


FINDINGS OF FACT

1.  The competent evidence is in equipoise regarding whether the Veteran's current bilateral knee disability of patellofemoral pain syndrome was incurred in service.

2.  The RO denied service connection for bilateral hearing loss in a January 2008 rating decision, of which the Veteran was notified in February 2008; he did not appeal this denial, and no additional evidence related to the issue of hearing loss was received within the appeal period.

3.  Evidence received since the last final denial of hearing loss is duplicative of prior evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the current bilateral knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The January 2008 denial of service connection for bilateral hearing loss became final, and new and material evidence has not been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.202, 20.302, 20.1103 (2008 & 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

In view of the Board's favorable decision with regard to the issue of service connection for a bilateral knee disability, further assistance is unnecessary in this regard.  Wensch v. Principi, 15 Vet. App. 362 (2001).  Although the RO only considered the question of reopening, the Veteran is not prejudiced because the Board's decision is fully favorable.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Regarding the issue of hearing loss, VA notified the Veteran in June 2010, prior to the initial denial of the claim to reopen, of the information and evidence necessary to substantiate his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  This included the general elements of service connection, the correct standard for new and material evidence to reopen a claim, and the reason for the previous denial on the merits, including the types of evidence that are necessary to substantiate the claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  Further, the Veteran did not identify any outstanding records or submit new evidence sufficient to trigger VA's duty to assist in obtaining records or providing a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  No additional notice or assistance is required.

II.  Analysis

Service connection will be granted for a disability where the evidence shows that the current disability was incurred in or aggravated by incident, disease, or injury in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A.  Knees

The medical evidence shows that the Veteran has a current bilateral knee disability, including patellofemoral pain syndrome.  In a January 2008 VA examination, he was diagnosed with osteoarthritis of the knees, based on X-rays performed for purposes of that examination.  In August 2008, a private treatment provider diagnosed the Veteran with bilateral knee pain, secondary to patellofemoral pain syndrome.  Mild arthritic changes were also noted.  That same month, the Veteran was referred to a private physical therapy provider, who observed signs of slight lateral tilt of the left patella, slight edema in the left knee, and decreased strength in the knees.  In February 2009, the Veteran sought treatment from a different provider.  This provider offered a diagnosis of "bilateral chondral lesions of the patella and medial femoral condyle."  

The Veteran contends that his current bilateral knee disability is related to symptoms and treatment in service.  In a November 2007 statement, he specifically asserted that he started to feel pain in both knees around January 1998, while in service, and that he sought treatment at the time.  In February 2009, the Veteran told a treating provider that, during service, he would often crawl on his knees, sit in the back of trucks, and carry hundred-pound rounds of metal.  The evidence of record includes two October 2007 statements from fellow service members, who attested to the Veteran's in-service complaints of constant pain in the knees and his intention to have them checked by corpsmen.  Moreover, the Veteran's service treatment records show no knee disorder or complaints at service entry, and complaints of bilateral knee pain and a diagnosis of patellofemoral syndrome, including in June 1998.  These records, along with the lay statements, establish the occurrence of an in-service knee injury.

The Veteran has also reported having bilateral knee pain since about 1998, during service.  He is competent to report his observable symptoms and medical history, including treatment sought, as well as the timing of his knee difficulties; and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His fellow service members are similarly competent to report any conversations with the Veteran about his knee pain or his need for treatment.  

There is conflicting evidence regarding the timing of the Veteran's knee symptoms during service.  First, a June 1998 service treatment record indicated that the Veteran reported that his knee condition had resolved.  Second, the Veteran denied having, or having had, "trick" or locked knee in his separation examination.  The Board notes that a trick knee is not necessarily synonymous with knee pain, and that the denial of such is not necessarily contradictory with the Veteran's reports.  It is noted that no clinical knee abnormality was found on the service discharge examination.  

Nevertheless, the Veteran has consistently reported that his bilateral knee pain began during service in about 1998 and has continued since that time in support of his claim and for recent treatment purposes.  He has also indicated that he self-treated his knee pain and did not seek treatment prior to that time because he did not have insurance.  See, e.g., November 2007 statement; July 2008 and January 2009 private treatment records.  The Board notes that the Veteran's failure to seek treatment, alone, is not a basis for rejecting his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, his statements for more recent treatment purposes are credible due to an incentive to receive proper care.  See Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).  

Under these circumstances, the Board finds the evidence to be in relative equipoise regarding the Veteran's reports of continuous knee symptoms since service; therefore, reasonable doubt is resolved in his favor in this regard.  

With regard to a link between the Veteran's current bilateral knee disability and his injury, symptoms, and treatment in service, the January 2008 VA examiner stated that he could not offer such an opinion without resorting to mere speculation.  This conclusion was based, at least in part, on the Veteran's lack of seeking treatment for many years after service.  As such, it is unclear if the examiner considered the Veteran's reports about continuous knee symptoms since service while assessing the etiology of the Veteran's current bilateral knee disability.  Further, the examiner did not have access to the additional private treatment records showing a current a diagnosis of patellofemoral pain syndrome.  His opinion was thus inadequate because it did not consider all the relevant evidence.

The Veteran's private treating providers did not offer an opinion as to the etiology of the current knee disability, but there were several notations of his reports of longstanding knee symptoms since service.  Thus, the evidence in favor of a nexus includes (1) the Veteran's own lay statements about continuous knee symptoms since service, and (2) the fact that he was diagnosed with bilateral patellofemoral pain syndrome both during service and after service, during the course of the appeal.

For the above reasons, the Board finds the evidence to be in relative equipoise regarding a link between the current bilateral knee disability and service.  Therefore, affording the benefit of the doubt to the Veteran, the elements of service connection for the current bilateral patellofemoral pain syndrome are established.  38 C.F.R. §§ 3.102, 3.303.



B.  Hearing Loss

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  However, if new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed with the claim that was pending at the beginning of the appeal period, and the denial will not be considered final.  38 C.F.R. § 3.156(b); see Bond, 659 F.3d at 1367-68. 

For claims to open that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether new and material evidence has been received, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.  

The RO initially denied service connection for bilateral hearing loss in January 2008.  The Veteran was notified of this denial and his appellate rights in February 2008.  Although he submitted a notice of disagreement with regard to his knees, he did not indicate a dispute with the denial of the issue of bilateral hearing loss.  Further, VA did not receive any additional evidence relating to that issue within one year of notification of the January 2008 denial.  As such, the January 2008 rating decision became final with regard to the issue of bilateral hearing loss.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.202, 20.302, 20.1103. 

Since the last final denial, the only evidence received regarding hearing loss was a copy of the December 2007 VA audiological examination, which was of record and considered at the time of the January 2008 rating decision.  The evidence received is thus redundant and is not new.  Accordingly, new and material evidence has not been received, and the claim may not be reopened.  38 C.F.R. § 3.156(a).


ORDER

Service connection for the current bilateral knee disability is granted.

New and material evidence having not been received, the application to reopen the for service connection for bilateral hearing loss is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


